DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-9, 12-15, 18-21, 24-26, 29-30 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculate parameters, compare calculated parameters, classify, and adjust one or more parameters. The limitations of calculating parameters, compare calculated parameters, classify, and adjust one or more parameters, as drafted are a process that, under their broadest reasonable interpretation cover performance of the limitation in the mind but for the recitation of an integrated circuit. That is, other than reciting “a reconfigurable integrated circuit” nothing in the claim element precludes the step from practically being performed in the mind. For example , but for the “integrated circuit” language, “calculate”, “compare”, “classify”, and “adjust”, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic integrated circuit component. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of integrated circuit component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the claims do not recite any additional elements other than the integrated circuit. The integrated circuit is recited at a high-level of generality (i.e., as a generic circuit for performing a generic computer function of obtaining, classifying, ranking, and presenting information to another entity) such that it amounts no more than mere instructions to apply the exception using a generic integrated circuit component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an integrated circuit to perform the above steps amount to no more than mere instructions to apply the exception using a generic circuit component. Mere instructions apply an exception using a generic integrated circuit component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 12-15, 18, 20-21, 24-26, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathuis et al. (2017/0261930).
Claim 1
 	Mathuis et al. (2017/0261930) discloses calculate parameters of a particle in a flow stream from detected light (Para. 0054-0055; inline fluid); compare the calculated parameters of the particle with parameters of one or more particle classifications (Para. 0078; cellular parameters compared to threshold database); classify the particle based on the comparison between the parameters of the particle classifications and the calculated parameters of the particle (Fig. 1; Ref. Classification of objects according to holographic information); and adjust one or more parameters of the particle classifications based on the calculated parameters of the particle (Para. 0103; scoring factors).  
Claim 2
 	Mathuis et al. (2017/0261930) discloses the particle classifications comprise a sort classification (Para. 0077; The method according to the current invention, and related system thereof, can be pre-set to only classify and appoint a Scoring factor to said superficial squamous cells, intermediate squamous cells, basal cells and parabasal cells, as these are the ones which are essential to come to a diagnosis of the cell sample.).  
Claim 3
 	Mathuis et al. (2017/0261930) discloses classifying the particle comprises generating a particle sort decision (See Fig. 2).  
Claim 4
 	Mathuis et al. (2017/0261930) discloses the integrated circuit is programmed to generate the particle sorting decision based on a threshold between the calculated parameters of the particle and the parameters of the particle classifications (Para. 0078).  

Claim 5
 	Mathuis et al. (2017/0261930) discloses adjusting (Scoring Factor) one or more parameters of the particle classifications comprises changing a threshold for generating the particle sort decision (Para. 0079).  
Claim 8  
 	Mathuis et al. (2017/0261930) discloses the threshold is a dynamic threshold that is adjusted based on calculated parameters of the particle (Para. 0078; said threshold database stores different sets of thresholds, which relate to the same obtained parameter, but which take the inherent characteristics of the sample which can have an impact on the correct analysis of the sample into account. For instance, a different set of thresholds can be stored, related to the media used in the sample. As the refraction index of these media can differ, also the obtained parameters will differ. By providing different sets of thresholds that take the latter into account, aberrant analysis of the sample is avoided.).  
Claim 9
 	Mathuis et al. (2017/0261930) discloses the integrated circuit is programmed with an algorithm that updates the threshold for generating a sort decision (Para. 0145).  
 Claim 12 
 	Mathuis et al. (2017/0261930) discloses the algorithm is a dynamic algorithm that updates based on calculated parameters of the particle (Para. 0145; automatic scoring algorithm).  
Claim 13
 	Mathuis et al. (2017/0261930) discloses the particle classifications comprise one or more particle population clusters (Para. 0077; cell sample can be identified as superficial squamous cells, intermediate squamous cells, basal cells and parabasal cells).  
Claim 14
 	Mathuis et al. (2017/0261930) discloses classifying the particle comprises assigning the particle to a particle cluster based on the comparison between a classification parameters of each particle cluster and the calculated parameters of the particle (Para. 0078).   
Claim 15
 	 Mathuis et al. (2017/0261930) discloses adjusting one or more parameters of the particle classifications comprises changing the classification parameters of the assigned particle cluster based on the calculated parameters of the particle (Para. 0080; Scoring Factor).  
Claim 18  
 	Mathuis et al. (2017/0261930) discloses the integrated circuit is programmed to calculate a statistical probability of the particle being assigned to a particle cluster (Para. 0144).  
Claim 20
 	Mathuis et al. (2017/0261930) discloses the integrated circuit is programmed to assign the particle to a particle cluster3Atty Dkt. No.: BECT-196 USSN: 16/917,461based on a threshold between the calculated parameters of the particle and the classification parameters of a particle cluster (Para. 0078; the cluster being the different groups of cells).  
Claim 21
 	Mathuis et al. (2017/0261930) discloses the threshold is an overlap (unclear how the threshold is an overlap of two parameters?) between the calculated parameters of the particle and the classification parameters of the particle cluster (Para. 0078).  
Claim 24
 	Mathuis et al. (2017/0261930) discloses the threshold is a dynamic threshold that changes in response to assigning the particle to the particle cluster (Para. 0078; said threshold database stores different sets of thresholds, which relate to the same obtained parameter, but which take the inherent characteristics of the sample which can have an impact on the correct analysis of the sample into account. For instance, a different set of thresholds can be stored, related to the media used in the sample. As the refraction index of these media can differ, also the obtained parameters will differ. By providing different sets of thresholds that take the latter into account, aberrant analysis of the sample is avoided.).  
Claim 25
 	Mathuis et al. (2017/0261930) discloses the integrated circuit is programmed to adjust the threshold based on the classification parameters of the assigned particle cluster and the calculated parameters of the particle (Para. 0145).  
Claim 26
 	Mathuis et al. (2017/0261930) discloses the integrated circuit is programmed with an algorithm that updates the classification parameters of the assigned particle cluster (Para. 0145).  
Claim 29
 	Mathuis et al. (2017/0261930) discloses the algorithm is a dynamic algorithm that updates the classification parameters of the assigned particle cluster with the calculated parameters of the particle (Para. 0145; automatic scoring algorithm).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathuis et al. (2017/0261930).
Claim 19
	Mathuis et al. (2017/0261930) discloses the claimed invention except for the integrated circuit is programmed to calculate a Mahalanobis distance between the calculated parameters of the particle and each particle cluster. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Mathuis et al. (2017/0261930) with calculating a Mahalanobis distance since it was well known in the art that reduces the amount of standardization of the data, therefore improving the efficiency of the data collection. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 30
	Mathuis et al. (2017/0261930) discloses the claimed invention except for the reconfigurable integrated circuit comprises a field programmable gate array (FPGA). It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Mathuis et al. (2017/0261930) with FPGA since it was well known in the art that using an FPGA allows for parallel task performance, therefore improving overall performance processing. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        August 5, 2022